Title: To Thomas Jefferson from John Harvie, [25 October 1777]
From: Harvie, John
To: Jefferson, Thomas



Dear Sir
[25 October 1777]

  I wrote you about ten days ago that General Gates had obtain’d a Signal Victory over General Burgoyne on the 7th. Inst. and now have the pleasure of informing you that a few days after this defeat Burgoyne with his whole Army Surrend’d themselves prisoners of War to the American General. It is said the prisoners Stores &c. taken are as followeth Viz 1 Lt. General, 2 Major Generals, 7 Brigadier Do. 5000 privates, 2 English noblemen, 1 Irish Do.  15000 Stand of Arms 40 Brass Cannon and a Considerable Quantity of Cloathing. This great and Important News I transmit to you on the Authority of the Committee of Albany, Governor Clinton and General Washington’s Letters to Congress (except the Enumeration of Officers &c. which we have from another Quarter). No one doubts the truth of this happy Event Yet many feel the greatest Anxiety for a Confirmation of it under General Gates’s own hand. Almost every day brings us News of some advantage or other over the Enemy. Yesterday we received an account that General Howe had Abandon’d German Town and collected his whole force in Philadelphia and its Subberbs and that General Washingtons head Quarters was between German Town and the City. To day Major Clark Aid de Camp to General Green writes General Roberdeau that on the 22nd. at 4 in the afternoon the Enemy made Several Attacks on Fort Mifflin, but were as often repuls’d. The Cannonade was very Severe and Continued till eight in the Evening. The next Morning it was renew’d with Redoubled Vigour. Two large Ships endeavour’d to pass the Chevaux de Freze while a Brisk fire was kept up from Province Island. At the same time a party of 3000 Attack’d Red Bank so that a Continual Fire was kept on all sides which lasted from 6 in the Morning till 4 in the afternoon without the least Intermission at which time the Enemy Quitted the Ships, haveing first set them on fire, and they soon after blew up. The explosion was dreadful. Thus ended the Day. Every thing seems quiet this Morning (the 24 being the Date of his Letter). He believes this will be their last effort and that they will certainly quit Philadelphia. He was inform’d one of the Ships was call’d the Augusta and that 300 Hessians were drowned. Could you have thought these Forts and Batteries were so formidable? As this is Saturday evening and of Course Holliday with Congress haveing heard you several times mention Mr. Dechsay [Duché] with Approbation I will give you the Conclusion of a Severe Libel against Congress and the Army Address’d by him to General Washington. After Attempting to refute the Idea of foreign Assistance or a European War, Magnifying the power and Clemency of Great Britain, Reprobateing his own Conduct for the part he took Early in the Dispute, he very Modestly Advises the General to demand of Congress an Immediate Negotiation with Lord and General Howe and if they refuse a ready Compliance to disavow their Authority, give up the Seditious Members as proper Sacrifices to Government and treat for America in his own person at the Head of his Army. What think you of this Invidious Hypocrite now? On   viewing what I have wrote you may infer this was a publick Address. No such thing, it was Couched in a Letter to the General in which he makes the warmest professions of Esteem and friendship and sent by a secret Emissary. I should have been more Minute if I was not certain you would see a Copy of the whole Letter in Virginia as the names of one or two of our Countrymen are mentioned with high Encomiums B and H and you know they have friends here who would not wish to See Mr. Dechsay’s panygerick on them Conceal’d from the Eyes of the publick. I hope we shall get through Confederation time enough for our Assembly to take it up this Session as the Attention of Congress is principally Confin’d to this Object. I fear the Length of my Letters will exhaust your patience but as you know my Motive is to give you the fullest and Earliest Intelligence of Matters highly Interesting you’l require no Apology for prolixity. What am I to do with your Money for Colo. Spotswood as I understand he has return’d to Virginia? Be kind enough to inform Mr. Wythe that Doctr. Redman is in Philadelphia and that it is a Rule with Congress for no Seal’d Letter to go into the City. I have his to that Gentleman still in my possession and should be glad of his directions about it. I am Dr. Sir Yr. most Obt. servt.,

Jno. Harvie

